DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2019 and 09/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities: 
In claim 2, line 24, “does not exceeds” should read “does not exceed”.
In claim 3, line 1, “does not exceeds” should read “does not exceed”.
In claim 3, line 7, “does not exceeds” should read “does not exceed”.
In claim 3, line 5, “and reset the integrated value” should read “and resets the integrated value”.
In claim 3, line 9, “and reset the integrated value” should read “and resets the integrated value”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuno et al. (U.S. Patent No. 6839618; hereinafter Matsuno).
Regarding claim 1, Matsuno teaches a vehicle control device comprising (Matsuno: Col. 2, lines 13-14; i.e., a driving force transmission control system for an automotive vehicle):
a first driving force controller configured to execute first driving force control (Matsuno: Col. 11, lines 53-54; i.e., the rear differential limiting control unit 50 is also composed of a microcomputer and its peripheral circuit),
the first driving force control including calculating a first vehicle speed limit on the basis of a rotation difference between left and right wheels of a vehicle (Matsuno: Col. 11, lines 57-61; i.e., a calculation unit 50b for calculating an actual difference in a rotational speed between the rear right and left wheels, a setting unit 50c for setting a target difference in the rotational speed between the rear wheels),
and calculating a first upper-limit driving force as a target driving force according to a speed of the vehicle when the speed of the vehicle exceeds the first vehicle speed limit (Matsuno: Col. 14, lines 47-57; i.e., differential limiting torque setting means is composed of the calculation unit 50d for calculating the deviation of the differences in the rotational speed between the rear wheels, … and the calculation unit 50i for calculating the differential limiting torque of the rear wheels; as shown in Fig. 6A and 6B, when the target differential speed is exceeded, the differential limiting force increases to correct for the difference);



    PNG
    media_image1.png
    494
    783
    media_image1.png
    Greyscale
and a second driving force controller configured to execute second driving force 10control (Matsuno: Col. 5, lines 18-19; i.e., the center differential limiting control unit 40 has composed of a microcomputer and its peripheral circuit), 
the second driving force control including calculating a second vehicle speed limit on the basis of a rotation difference between front and rear wheels of the vehicle (Matsuno: Col. 5, lines 20-24; i.e., a calculation unit 40b for calculating an actual difference in rotational speeds between front and rear axle shafts, a setting unit 40c for setting a target difference in the rotational speed between the front and rear axle shafts),
and calculating a second upper-limit driving force as a target driving force according to a speed of the vehicle when the speed of the vehicle exceeds the second vehicle speed limit (Matsuno: Col. 8, lines 27-38; i.e., the differential limiting torque setting means is composed of the calculation unit 40d for calculating the deviation of the differences in the rotational speed between the front and rear axle shafts, … and the third calculation unit 40i for calculating the differential limiting torque of 
wherein the first driving force controller executes the first driving force control or the second driving force controller executes the second driving force control, on the basis of the speed of the vehicle, the first vehicle speed limit, and the second vehicle speed limit (Matsuno: Col. 5, lines 4-5; i.e., parameters are supplied to the center, rear and front differential limiting control units 40, 50, and 60; the parameters include speed of the vehicle, and first and second vehicle speed limit as discussed above),
and wherein the first vehicle speed limit and the second vehicle speed limit change 20independently of each other (Matsuno teaches separate rear and center differential limiting control units, so the calculated speed limits are independent of each other and can change independently).
Regarding claim 6, Matsuno teaches a vehicle control method using a control device, comprising (Matsuno: Fig. 5 displays a method of a center differential limiting control program using a center differential limiting control unit):
executing first driving force control (Matsuno: Col. 11, lines 53-54; i.e., the rear differential limiting control unit 50 is also composed of a microcomputer and its peripheral circuit),
the first driving force control including calculating a first vehicle speed limit on the basis of a rotation difference between left and right wheels of a vehicle (Matsuno: Col. 11, lines 57-61; i.e., a calculation unit 50b for calculating an actual difference in a rotational speed between the rear right and left wheels, a setting unit 50c for setting a target difference in the rotational speed between the rear wheels),
and calculating an upper-limit driving force as a target driving force according to a speed of the vehicle when the speed of the vehicle exceeds 15the first vehicle speed limit (Matsuno: Col. 14, lines 47-57; i.e., differential limiting torque setting means is composed of the calculation unit 50d for 
executing second driving force control (Matsuno: Col. 5, lines 18-19; i.e., the center differential limiting control unit 40 has composed of a microcomputer and its peripheral circuit),
the second driving force control including calculating a second vehicle speed limit on the basis of a rotation difference between front and rear wheels of the vehicle (Matsuno: Col. 5, lines 20-24; i.e., a calculation unit 40b for calculating an actual difference in rotational speeds between the front and rear axle shafts, a setting unit 40c for setting a target difference in the rotational speed between the front and rear axle shafts),
and calculating an upper-limit driving force as a target driving force according to a speed of the vehicle when the speed of the vehicle 20exceeds the second vehicle speed limit (Matsuno: Col. 8, lines 27-38; i.e., the differential limiting torque setting means is composed of the calculation unit 40d for calculating the deviation of the differences in the rotational speed between the front and rear axle shafts, … and the third calculation unit 40i for calculating the differential limiting torque of the front and rear axle shafts; as shown in Fig. 6A and 6B, when the target differential speed is exceeded, the differential limiting force increases to correct for the difference);
and executing either the first driving force control or the second driving force control on the basis of the speed of the vehicle, the first vehicle speed limit, and the second vehicle speed limit (Matsuno: Col. 5, lines 4-5; i.e., parameters are supplied to the center, rear and front differential limiting control units 40, 50, and 60; the parameters include speed of the vehicle, and first and second vehicle speed limit as discussed above),
wherein the first vehicle speed limit and the second vehicle speed limit change 25independently of each other (Matsuno teaches separate rear and center differential limiting control units, so the calculated speed limits are independent of each other and can change independently).
Regarding claim 7, Matsuno teaches a computer-readable non-transitory storage medium storing a program causing a control device to (Matsuno: Col. 5, lines 18-19 and Col. 11, lines 53-54; i.e., the center and rear differential limiting control units contain microcomputers which execute the differential limiting control programs):
execute first driving force control (Matsuno: Col. 11, lines 53-54; i.e., the rear differential limiting control unit 50 is also composed of a microcomputer and its peripheral circuit),
the first driving force control including 5calculating a first vehicle speed limit on the basis of a rotation difference between left and right wheels of a vehicle (Matsuno: Col. 11, lines 57-61; i.e., a calculation unit 50b for calculating an actual difference in a rotational speed between the rear right and left wheels, a setting unit 50c for setting a target difference in the rotational speed between the rear wheels),
and calculating an upper-limit driving force as a target driving force according to a speed of the vehicle when the speed of the vehicle exceeds the first vehicle speed limit (Matsuno: Col. 14, lines 47-57; i.e., differential limiting torque setting means is composed of the calculation unit 50d for calculating the deviation of the differences in the rotational speed between the rear wheels, … and the calculation unit 50i for calculating the differential limiting torque of the rear wheels; as shown in Fig. 6A and 6B, when the target differential speed is exceeded, the differential limiting force increases to correct for the difference);
execute second driving force control (Matsuno: Col. 5, lines 18-19; i.e., the center differential limiting control unit 40 has composed of a microcomputer and its peripheral circuit),
the second driving force control including 10calculating a second vehicle speed limit on the basis of a rotation difference between front and rear wheels of the vehicle (Matsuno: Col. 5, lines 20-24; i.e., a calculation unit 40b for calculating an actual difference in rotational speeds between front and rear axle shafts, a setting unit 40c for setting a target difference in the rotational speed between the front and rear axle shafts),
and calculating an upper-limit driving force as a target driving force according to a speed of the vehicle when the speed of the vehicle exceeds the second vehicle speed limit (Matsuno: Col. 8, lines 27-38; i.e., the differential limiting torque setting means is composed of the calculation unit 40d for calculating the deviation of the differences in the rotational speed between the front and rear axle shafts, … and the third calculation unit 40i for calculating the differential limiting torque of the front and rear axle shafts; as shown in Fig. 6A and 6B, when the target differential speed is exceeded, the differential limiting force increases to correct for the difference);
and execute either the first driving force control or the second driving force control 15on the basis of the speed of the vehicle, the first vehicle speed limit, and the second vehicle speed limit (Matsuno: Col. 5, lines 4-5; i.e., parameters are supplied to the center, rear and front differential limiting control units 40, 50, and 60; the parameters include speed of the vehicle, and first and second vehicle speed limit as discussed above),
wherein the first vehicle speed limit and the second vehicle speed limit change independently of each other (Matsuno teaches separate rear and center differential limiting control units, so the calculated speed limits are independent of each other and can change independently).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno.
Regarding claim 2, Matsuno teaches the vehicle control device according to claim 1. Matsuno further teaches wherein, when the speed of the vehicle exceeds a lower one of the first vehicle speed limit and the second vehicle speed limit, the speed of the vehicle does not exceeds a higher one 25of the first vehicle speed limit and the second vehicle speed limit, and the lower one is31 the first vehicle speed limit, the first driving force controller executes the first driving force control (Matsuno: Fig. 8, i.e., at step S206, the controller determines if the differential speed between the rear right and left wheels exceeds the difference threshold, and if yes, the process continues; at step S211, the controller calculates the final differential limiting torque of the rear wheels and outputs to the rear differential clutch drive unit; as seen in Fig. 5, if the actual differential speed between the front and rear axles does 
when the speed of the vehicle exceeds the lower one, the speed of the vehicle does not exceeds the higher one, and the lower one is the second vehicle speed limit, the 5second driving force controller executes the second driving force control (Matsuno: Fig. 5, i.e., at step S106, the controller determines if the differential speed between the front and rear axles exceeds the difference threshold, and if yes, the process continues; at step S111, the controller calculates the final differential limiting torque and outputs to the rear differential clutch drive unit; as seen in Fig. 8, if the actual differential speed between the rear right and left wheels does not exceed the threshold, the differential limiting torques are set to zero at step S213; in combination, these elements represent a case in which the second limit is exceeded but not the first and the controller executes the second driving force control),
when the speed of the vehicle exceeds both of the first vehicle speed limit and the second vehicle speed limit and the first upper-limit driving force is smaller than the second upper-limit driving force, the first driving force controller executes the first driving force control (Matsuno: Col. 15, lines 54-58; i.e., the process goes to S212 at which the indicated value of the differential control force according to the final differential limiting torque of the rear wheels T lsdrr is output to the rear differential clutch drive unit 51),
when the speed of the vehicle exceeds both of the first vehicle speed limit and the second vehicle speed limit and the second upper-limit driving force is smaller than the first upper-limit driving force, the second driving force controller executes the second driving force control (Matsuno: Col. 9, lines 37-41; i.e., the process goes to S112 at which the indicated value of a differential limiting force according to the final differential limiting torque of the front and rear axle shafts T lsdctr is output to the center differential clutch drive unit 41).
both of the first vehicle speed limit and the second vehicle speed limit.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Matsuno to incorporate a case where both the first and second speed limits are exceeded because both driving force controllers can operate independently. Doing so would allow the device to better determine which driving force control to execute in order to correct for the difference in speed (Matsuno: Col. 2, lines 22-26; i.e., differential limiting torque setting means for calculating an engaging torque of the clutch means according to a target difference in the rotational speed and the actual difference in the rotational speed).
Regarding claim 3, Matsuno teaches the vehicle control device according to claim 1. Matsuno further teaches wherein the first driving force controller executes a first integration process of integrating differences between the first vehicle speed limit and the speed of the vehicle (Matsuno: Col. 15, lines 29-31; i.e., at S208, the calculation unit 50g calculates the integrated value of the deviation of the differences in the rotational speed between the rear wheels),
and calculates the first upper-limit driving force by using an integrated value that has been integrated (Matsuno: Col. 15, lines 49-53; i.e., the process goes to S211 at which the calculation unit 50i calculates the sum of the first differential limiting torque of the rear wheels T smcrr and the second differential limiting torque of the rear wheels T pcrr according to the equation (10) and determines the final differential limiting torque of the rear wheels T lsdrr),
	wherein the second driving force controller executes a second integration process of integrating differences between the second vehicle speed limit and the speed of the vehicle (Matsuno: Col. 9, lines 11-13; i.e., at S108, the first calculation unit 40g calculates the integrated value of the deviation of the differences in the rotational speed between the front and rear wheels),
and calculates the second upper-limit driving force by using an integrated value that has been integrated (Matsuno: Col. 9, lines 31-37; i.e., the process goes to S111 at which the third calculation unit 40i calculates the sum of the first differential limiting torque of the front and rear axle shafts T smcctr and the second differential limiting torque of the front and rear axle shafts T pcctr according to the equation (5) and determines the final differential limiting torque of the front and rear axle shafts T lsdctr),
	wherein, when the speed of the vehicle exceeds a lower one of the first vehicle speed limit32 and the second vehicle speed limit, the speed of the vehicle does not exceeds a higher one of the first vehicle speed limit and the second vehicle speed limit, and the lower one is the first vehicle speed limit, the first driving force controller executes the first driving force control (Matsuno: Fig. 8, i.e., at step S206, the controller determines if the differential speed between the rear right and left wheels exceeds the difference threshold, and if yes, the process continues; at step S211, the controller calculates the final differential limiting torque of the rear wheels and outputs to the rear differential clutch drive unit; Fig. 5, i.e., if the actual differential speed between the front and rear axles does not exceed the threshold, the differential limiting torques are set to zero at step S113; in combination, these elements represent a case in which the first limit is exceeded but not the second and the controller executes the first driving force control),
	and the second driving force controller stops the second driving force 5control and reset the integrated value (Matsuno: Col. 9, lines 49-58; i.e., at S113, the final differential limiting torque of the front and rear axle shafts are set to 0; the process goes to S114 at which the first calculation unit 40g resets the integrated value of the deviation of the differences in the rotational speed between the front and rear wheels to 0),
	when the speed of the vehicle exceeds the lower one, the speed of the vehicle does not exceeds the higher one, and the lower one is the second vehicle speed limit, the second driving force controller executes the second driving force control (Matsuno: Fig. 5, i.e., at step S106, the controller determines if the differential speed between the front and rear axles exceeds the difference threshold, and if yes, the process continues; at step S111, the controller calculates the final differential limiting torque and outputs to the center differential clutch drive unit; Fig. 8, i.e., if the actual differential speed between the rear right and left wheels does not exceed the threshold, the differential limiting torques are set to zero at step S213; in combination, these elements represent a case in which the second limit is exceeded but not the first and the controller executes the second driving force control),
	and the first driving force controller stops the first driving force control and reset the integrated value (Matsuno: Col. 15, line 66 – Col. 16, line 6; i.e., at S213, the final differential limiting torque of the rear wheels are set to 0; the process goes to S214 at which the calculation unit 50g resets the integrated value of the deviation of the differences in the rotational speed between the rear wheels to 0),
	when the speed of the vehicle exceeds both of the first vehicle speed limit and the second vehicle speed limit and the first upper-limit driving force is smaller than the second upper-limit driving force, the first driving force controller executes the first driving force control (Matsuno: Fig. 8, i.e., at step S206, the controller determines if the differential speed between the rear right and left wheels exceeds the difference threshold, and if yes, the process continues),
	the first driving force controller continues the first integration process, and the second driving force controller continues the second integration process (Matsuno: Col. 15, lines 29-31; i.e., at S208, the calculation unit 50g calculates the integrated value of the deviation of the differences in the rotational speed between the rear wheels … then the process goes to S209; Matsuno: Col. 9, lines 11-13; i.e., at S108, the first calculation unit 40g calculates the integrated value of the deviation of the differences in the rotational speed between the front and rear wheels … then the process goes to S109),
when the speed of the vehicle exceeds both of the first vehicle speed limit and the second vehicle speed limit and the second upper-limit driving force is smaller than the first upper-limit driving force, the second driving force controller executes the second driving force control (Matsuno: Fig. 5, i.e., at step S106, the controller determines if the differential speed between the front and rear axles exceeds the difference threshold, and if yes, the process continues),
	the first driving force controller continues the first integration process, and the second driving force controller continues the second integration process (Matsuno: Col. 15, lines 29-31; i.e., at S208, the calculation unit 50g calculates the integrated value of the deviation of the differences in the rotational speed between the rear wheels … then the process goes to S209; Matsuno: Col. 9, lines 11-13; i.e., at S108, the first calculation unit 40g calculates the integrated value of the deviation of the differences in the rotational speed between the front and rear wheels … then the process goes to S109).
Matsuno does not appear to explicitly disclose a case where the speed of the vehicle exceeds both of the first vehicle speed limit and the second vehicle speed limit.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Matsuno to incorporate a case where both the first and second speed limits are exceeded because both driving force controllers can operate independently. Doing so would allow the device to better determine which driving force control to execute in order to correct for the difference in speed (Matsuno: Col. 2, lines 22-26; i.e., differential limiting torque setting means for calculating an engaging torque of the clutch means according to a target difference in the rotational speed and the actual difference in the rotational speed).
Regarding claim 4, Matsuno teaches the vehicle control device according to claim 1. Matsuno further teaches wherein the second driving force controller sets an initial value of a target driving force of the second driving force control to a target driving force of the first driving force control, when the first driving force control is switched to the second 25driving force control and a driving force of the first driving force control is different from33 the target driving force of the second driving force control (Matsuno: Fig. 5, i.e., at step S111, the controller calculates the final differential limiting torque of the front and rear wheels and outputs to the center differential clutch drive unit; Fig. 8, i.e., if the actual differential speed between the rear right and left wheels does not exceed the threshold, the differential limiting torques are set to zero at step S213; if the first and second driving controls were to be switched, the differential limiting torque value of the front and rear wheels would then be set to zero).
Matsuno does not appear to explicitly disclose a case where the first driving force control is switched to the second 25driving force control.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Matsuno to incorporate a case where the first driving force control is switched to the second 25driving force control because the vehicle speed limits change independently of each other and the exceeded speed may switch from the first speed limit to the second. Doing so would allow the vehicle control device to adapt and switch also to be able to effectively correct the difference in speed (Matsuno: Col. 2, lines 22-26; i.e., differential limiting torque setting means for calculating an engaging torque of the clutch means according to a target difference in the rotational speed and the actual difference in the rotational speed).  
Regarding claim 5, Matsuno teaches the vehicle control device according to claim 1. Matsuno further teaches wherein the first driving force controller sets an initial value of a target driving 5force of the first driving force control to a target driving force of the second driving force control, when the second driving force control is switched to the first driving force control and a driving force of the second driving force control is different from the target driving force of the first driving force control (Matsuno: Fig. 8, i.e., at step S211, the controller calculates the final differential limiting torque of the rear wheels and outputs to the rear differential clutch drive unit; Fig. 5, i.e., if the actual differential speed between the front and rear axles does not exceed the threshold, the differential limiting torques are set to zero at step S113; if the first and second driving controls were to be switched, the differential limiting torque value of the rear left and right wheels would then be set to zero).
Matsuno does not appear to explicitly disclose a case where the first driving force control is switched to the first 25driving force control.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Matsuno to incorporate a case where the first driving force control is switched to the first 25driving force control because the vehicle speed limits change independently of each other and the exceeded speed may switch from the second speed limit to the first. Doing so would allow the vehicle control device to adapt and switch also to be able to effectively correct the difference in speed (Matsuno: Col. 2, lines 22-26; i.e., differential limiting torque setting means for calculating an engaging torque of the clutch means according to a target difference in the rotational speed and the actual difference in the rotational speed).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of driving force control based on rotational difference between wheels includes Hommi (WO Publication No. 2005/012025), Oshima et al. (U.S. Patent No. 8452512), Matsuno (U.S. Patent No. 6810983), Kikuchi (U.S. Patent No. 10688998), and Kou et al. (U.S. Patent No. 10124805)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./               Examiner, Art Unit 3661                                                                                                                                                                                         
/THOMAS G BLACK/               Supervisory Patent Examiner, Art Unit 3661